DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 09/02/2021.   The applicant(s) amended claims 1, 5, 8, 10 and 13-15, canceled claims 4 and 7,  and added new claims 16-19 (see the amendment: pages 2-6).
The examiner withdrew disclosure objection regarding Fig. 2, because the applicant amended the corresponding drawing.  
The examiner withdrew previous claim rejection under 35 USC 102/103, because the applicant amended the corresponding independent claim(s) either by adding limitations of previous dependent claim(s) that was/were objected to and indicated as allowable if rewritten in independent form, or by adding new limitation(s) for overcoming previous prior art rejection and providing persuasive/considerable argument(s) (see Remarks: page 8, paragraph 3 to page 9, paragraph 2) for allowance (see below).

Allowable Subject Matter
Claims 1-3, 5-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

(For claims 1, 12 and 13)
“… controlling, in a first operation mode, at least one sensor to sense a physical quantity; 
receiving, in the first operation mode, sensor data indicative of the physical quantity from the at least one sensor; 
processing, in the first operation mode, the sensor data to detect whether the sensor data exhibit a first predetermined characteristic; and 
if the first predetermined characteristic is detected in the sensor data, setting the operation mode of the virtual assistant to a second operation mode assigned to the first predetermined characteristic, wherein 
the at least one sensor is arranged in a physical agent device for enabling a user to interact with the virtual assistant, and the physical quantity is an air pressure in an environment of the agent device, and 
the first predetermined characteristic indicates positioning of the agent device below a predetermined height with respect to the ground, and wherein the second operation mode is a child mode with limited functionality and/or a dedicated sound profile compared to a fully operational mode of the virtual assistant.” 
(For claims 14 and 17)
“… in a first operating mode, 
activating a radar sensor upon detection of a change in air pressure from an air pressure sensor, 
processing, using a processor, sensor data collected from the radar sensor or the air pressure sensor to detect whether the sensor data exhibit a first predetermined characteristic; 

executing commands in response to voice commands received from a microphone in the second operating mode, but not in the first operating mode.”  

The prior art of record, NI (US 2020/0265835), STRAND (US 10,042,995), VERMA (US 2018/0253954) and LEE (US 2017/0299394), provided numerous related teachings and techniques of data (including speech/voice data) processing with virtual/intelligent devices including: transferring an automated assistant routine between client devices during execution of the routine, corresponding automated assistant routine to a set of actions to be performed by one or more agents and/or one or more devices, providing various sensor data for detecting/managing /determining related device/operation mode/state/status and/or physical quantity/characteristics, wherein a content rendered at one device can be automatically transferred to and contritely rendered at a separate device in responses to user walk away from the device toward the separate device; detecting authority for voice-driven devices by detecting/sensing/measuring wide range of physical variables (or characteristics) associated with an authorized user and his speech by using various sensors including microphone, air pressure sensor(s), and analyzing detected speech to determine if verbal (i.e. voice) command content is present by using speech recognition techniques; providing web server based 24/7 care management system for better quality of life to Alzheimer, dementia, autistic and assisted living people using artificial intelligent based smart devices, comprising intelligent digital client assistant with voice commands and using barometric pressure sensor to detect open/close of a door; and providing vision-assist systems with room scanners to detect and notify users of out-of-order room states, using voice recognition module for recognizing voice commands and motion sensor including a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 

QH/qh
October 26, 2021
/QI HAN/Primary Examiner, Art Unit 2659